 
 
I 
108th CONGRESS
2d Session
H. R. 4489 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Graves introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to mandate a life sentence for repeat sex offenders. 
 
 
1.Mandatory Life Sentence for Repeat Sex OffendersSubsection (a) of section 2247 of title 18, United States Code, is amended to read as follows: 
 
(a)Mandatory Life SentenceThe term of imprisonment for a violation of this chapter after a prior sex offense conviction shall be life..  
 
